internal_revenue_service national_office technical_advice_memorandum august third party communication none date of communication not applicable number release date index uil no case-mis no tam-104692-09 chief appeals_office ------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------- --------------------------- ---------------------------------- ---------------- ------------------------ ------------------- legend taxpayer state a issues ---------------------------------------------- ------------- may the taxpayer -------------------------------------- accrue and deduct in the taxable_year annual dividends on an insurance_policy that under the terms of the policy become payable during the first month of the succeeding taxable_year may the taxpayer accrue and deduct in the taxable_year the lesser_of the termination dividend that will be payable in the succeeding taxable_year if the policy is terminated or the annual dividend that will be payable in the succeeding taxable_year if the policy is not terminated if the taxpayer may properly accrue and deduct the dividends described in issue sec_1 or in the year prior to the year the dividends become payable under the terms of tam-104692-09 the policies did the taxpayer properly implement this change in its method_of_accounting conclusions the taxpayer may not accrue and deduct in the taxable_year annual dividends on an insurance_policy that under the terms of the policy become payable during the first month of the succeeding taxable_year the taxpayer may not accrue and deduct in the taxable_year the lesser_of the termination dividend or annual dividend that under the terms of the policy become payable in the succeeding taxable_year because we conclude that the taxpayer may not accrue and deduct in the year preceding payment the dividends described in issue sec_1 or above this issue is moot facts the taxpayer is --------------------------------------------organized and existing under the laws of state a the taxpayer uses an overall accrual_method of accounting for federal_income_tax purposes and computes its taxable_income on a calendar_year basis the taxpayer issues participating life_insurance policies that entitle policyholders to receive two types of dividends annual dividends and termination dividends an annual dividend is payable to each policyholder on the anniversary date of his or her policy and represents a share of the taxpayer’s divisible surplus earned from business operations during the preceding calendar_year a termination dividend is a one-time dividend payable to certain policyholders when the policy terminates due to the death of the insured or the maturity or surrender of the policy it is a dollar amount that is based on factors such as the age of the policyholder and the number of years the policy was in force a policyholder can receive both an annual dividend and a termination dividend in the year the policy terminates the taxpayer accrues and deducts on december 31st of each taxable_year the amount of the annual dividends that will become payable on policies with anniversary dates in january of the following year the taxpayer contends that this accrual is appropriate because the taxpayer posts or credits the amount of the annual dividend to policyholder accounts up to --- days prior to the anniversary date of the policy for policies with anniversary dates in january the taxpayer’s posting practice results in a posting of the dividend to policyholder accounts in december of the preceding year the taxpayer also accrues a deduction on december 31st of each taxable_year for certain policies that if terminated would be eligible for a termination dividend in the following year the amount of this deduction is the lesser_of the amount of the tam-104692-09 termination dividend payable if the policy terminates during the following year or the amount of the annual dividend payable on the anniversary date of the policy if the policy does not terminate in the following year the taxpayer contends that this accrual is appropriate because as of december 31st of the taxable_year the taxpayer has a fixed obligation to pay some minimum amount in the following taxable_year either an annual dividend if the policy remains in force until the anniversary date or a termination dividend if it does not declaration and payment of annual dividends each -------------- the taxpayer’s board_of directors reviews management’s estimate of the amount of divisible surplus for the taxable_year that is available for the payment of dividends the board sets aside these amounts for the payment of dividends and authorizes management to pay annual dividends on policies that are in full force on their anniversary dates in the following year provided that premiums on those policies have been paid in full to those anniversary dates the board also authorizes management to mail dividend notices to policyholders for dividends to be paid in the following year in ------------ of the following year the board ascertains the actual divisible surplus earned by the taxpayer through december 31st of the preceding year the board formally appropriates the surplus for the payment of annual dividends the insurance policies provide -------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- however the taxpayer’s practice during all relevant years is to post credit the dividend to the policyholder’s account on the later of the date the required premium to the next anniversary date is received or --- days before the anniversary date in the case of a paid-up policy with an anniversary date in january the taxpayer credits the policyholder with an annual dividend amount on or before the preceding december 31st under the taxpayer’s practice once an annual dividend has been credited to a policyholder’s account the status of the policy as of the anniversary date will not affect the policyholder’s entitlement to the dividend the taxpayer has procedures in place that ensure that the policy stays in force until the anniversary date in all cases if a policyholder requests a surrender of a policy the taxpayer delays processing the surrender for ----------- days and seeks to discourage the policyholder from terminating the policy after the expiration of the ------------day period the taxpayer further delays the processing of the surrender if the policy is within --- days of an anniversary date in this way the policy is kept in force long enough to receive the annual dividend amount on the january policy anniversary thus whether the policyholder surrenders the policy dies before the anniversary date or holds the policy until the anniversary date the taxpayer’s practice is to pay or credit the annual policy dividend amount to the policyholder tam-104692-09 it also is the taxpayer’s practice to pay posted annual dividends up to -------- days prior to the anniversary if the policyholder requests this early payment the taxpayer’s procedure manual explains how a policyholder may obtain an early payment of a dividend and this information is provided to the taxpayer’s insurance agents who can implement a policyholder request for an early payment of a dividend the taxpayer does not communicate this option to its policyholders directly declaration and payment of termination dividends in -------------- the taxpayer’s board_of directors authorizes management to pay termination dividends that become due in the following year the following ------------ the board appropriates an amount for the payment of termination dividends estimated to be due during the year the insurance policies themselves do not contain any reference to termination dividends however information regarding these dividends is available to agents through other sources such as the taxpayer’s web site these dividends are payable on the termination_date of certain legacy life and endowment policies that are in force at least ---- years where the policy holder is a minimum age for example on certain policies a --- year old policyholder will be eligible for a termination dividend after the policy is --- years in force while a --- year old policy holder may not be eligible for a termination dividend until the policy is --- years in force the amount of the termination dividend increases slowly increasing by as little as -----------per thousand face_amount per year as the policy ages and reaches a maximum amount around the ------year of the policy law and analysis statutory and regulatory framework sec_808 provides that the deduction for policyholder dividends for any taxable_year shall be an amount equal to the policyholder dividends_paid or accrued during the taxable_year life_insurance_companies are required to compute their income and deductions under an accrual_method of accounting sec_811 sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability tam-104692-09 sec_1_461-4 provides guidance with respect to certain liabilities for which payment is economic_performance ie payment liabilities sec_1_461-4 provides in part that in the case of liabilities described in paragraphs g through g of this section economic_performance occurs when and to the extent that payment is made to the person to which the liability is owed sec_1_461-4 provides that if the liability of a taxpayer is to pay a rebate refund or similar payment to another person whether paid in property money or as a reduction in the price of goods or services to be provided in the future by the taxpayer economic_performance occurs as payment is made to the person to which the liability is owed this paragraph applies to all rebates refunds and payments or transfers in the nature of a rebate or refund regardless of whether they are characterized as a deduction from gross_income an adjustment to gross_receipts or total sales or an adjustment or addition to cost_of_goods_sold sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not provided elsewhere economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed sec_1_461-5 provides a recurring_item_exception to the economic_performance requirements except as otherwise provided in paragraph c of sec_1_461-5 a taxpayer using an accrual_method of accounting may adopt the recurring_item_exception as a method_of_accounting for one or more types of recurring items incurred by the taxpayer sec_1_461-5 provides that a liability is treated as incurred for a taxable_year if - i as of the end of that taxable_year all events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy ii economic_performance with respect to the liability occurs on or before the earlier of a the date the taxpayer files a timely including extensions return for that taxable_year or b the 15th day of the 9th calendar month after the close of that taxable_year iii the liability is recurring in nature and tam-104692-09 iv either - a the amount of the liability is not material or b the accrual of the liability for that taxable_year results in a better matching of the liability with the income to which it relates than would result from accruing the liability for the taxable_year in which economic_performance occurs sec_1_461-5 provides that in the case of a liability described in sec_1_461-4 rebates and refunds the matching requirement of sec_1_461-5 b iv b is deemed satisfied sec_1_461-5 provides that a liability is recurring if it can generally be expected to be incurred from one taxable_year to the next however a taxpayer may treat such a liability as recurring in nature even if it is not incurred by the taxpayer in each taxable_year in addition a liability that has never previously been incurred by a taxpayer may be treated as recurring if it is reasonable to expect that the liability will be incurred on a recurring basis in the future sec_1_461-5 provides that the recurring_item_exception does not apply to any liability of a taxpayer described in paragraph e interest paragraph g workers compensation tort breach of contract and violation of law or paragraph g other liabilities of sec_1_461-4 the all_events_test a liability must be final and definite in amount must be fixed and absolute and must not be conditional to satisfy the all_events_test for federal_income_tax purposes 476_us_593 the all_events_test is based on the existence or nonexistence of legal rights or obligations at the close of a particular accounting_period not on the probability - or even absolute certainty - that such right or obligation will arise at some point in the future 481_us_239 291_us_193 it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established general dynamics u s pincite see also revrul_2007_3 2007_1_cb_350 generally all events have occurred that establish the fact of the liability when the event fixing the liability whether that be the required performance or other event occurs or payment is unconditionally due revrul_2007_3 citing revrul_80_230 1980_2_cb_169 and revrul_79_410 1979_2_cb_213 issue annual dividends on policies with january anniversary dates tam-104692-09 the terms of a contract are relevant in determining the events that establish the fact of a taxpayer's liability revrul_2007_3 citing 47_tc_58 acq 1967_2_cb_2 as a rule in the absence of clear evidence that the parties agreed otherwise the terms bargained for by the parties to the contract control 264_f2d_305 2nd cir under the terms of the policies here annual dividends are payable on the anniversary date of the policy provided the policy is then in force and all premiums due have been paid to the anniversary date the requirement that the policy be paid up on its anniversary date is a condition_precedent to taxpayer’s liability to pay the annual dividend the last event fixing the taxpayer’s liability is the policy being in force on the anniversary the taxpayer states that its liability for policyholder dividends with anniversary dates in january should be treated as fixed in december because the taxpayer’s practice is to post or credit annual dividends up to ----days in advance of the anniversary date and to pay the dividends up to --- days prior to the anniversary date if the policyholder requests if a policyholder attempts to surrender the policy within this -- ---- day period it is the taxpayer’s practice to delay the processing of that request to keep the policy in force to the anniversary date at which time the annual dividend is paid in effect the taxpayer argues that its practice abrogates the terms of the policy we disagree the terms of the policy contract between the parties rather than the taxpayer’s informal practice should control a taxpayer cannot fix its own liability simply by making an internal adjustment to its accounts - in this case by crediting the january anniversary dividends by the end of december see 297_f2d_229 2nd cir citations omitted cert_denied 370_us_904 thus neither the resolution of respondent's board_of directors nor the entry on its books in themselves establish the proper accrual of the claimed liability in deduction could be claimed only when the liability to pay became certain 43_tc_8 the taxpayer also states that state a law mandates that if any annual dividends are paid in advance and some of the january annual dividends were occasionally paid in advance even in the prior december then all other policyholders in that class must receive the same amount and under the same terms the taxpayer argues that the operation of state law prevents it from changing its crediting practice and thus fixes the taxpayer’s liability we disagree the law of state a does not itself establish a liability for the taxpayer the liability is the result of the taxpayer’s contract with its policyholders all that the law of state a does is require similar treatment of similarly situated policyholders that requirement can be met even with a change in the taxpayer’s crediting practice the taxpayer’s crediting practice is composed of two individual practices paying annual dividends up to --- days early if the policy is still in force and already paid up to the anniversary date and delaying the processing of termination requests tam-104692-09 received within --- days of the anniversary date so that the policy remains in force on the anniversary date and the annual dividend can be paid on that date with respect to the first practice we do not dispute that once a policyholder with a january anniversary date has requested and received an annual dividend in december any other policyholder with a january anniversary must have the ability to request and receive the annual dividend up to ----days early that practice however does not fix the taxpayer’s liability for the annual dividends credited to policyholders with january anniversary dates the taxpayer is not liable for any of the early payments of annual dividends until a request for the early payment is made by a policyholder that request for early payment is itself a condition_precedent to its liability with respect to the second practice we believe the taxpayer is free on december 31st to change its practice of delaying the processing of termination requests received within ----days of the anniversary date the point of that practice is to actually pay the annual dividend on the anniversary date if for anniversary dates beginning on january 1st the taxpayer began enforcing the contractual requirement that the policy must be paid up and in force on the anniversary date to be eligible for the annual dividend all policyholders with january anniversary dates would be treated the same with regard to this practice no policyholder with a january anniversary date receives an annual dividend in december as a result of the taxpayer’s practice of delaying requested policy surrenders to the anniversary date thus there would be no prohibited discrimination between policyholders with january anniversary dates consequently we believe the taxpayer is free to change this practice at the end of the year and its liability for the january dividends is not fixed at that point our conclusion is supported by the statutory changes to sec_808 over the last years the deficit_reduction_act_of_1984 p l date dra of changed the method_of_accounting for policyholder dividends from a reserve_method to an accrual_method of accounting see sec_211 of dra of reprinted in c b vol et seq in the legislative_history to section of the tax_reform_act_of_1986 a provision further modifying sec_808 congress concluded that the liability for policyholder dividends is only fixed in the year the policy remains in force and the dividend is unconditionally due under the contract and must be paid s rep no 99th cong 2d sess reprinted in c b vol congress specifically considered insurance companies’ practice of accelerating dividend deductions by guaranteeing policy dividends on termination or by making policy dividends available upon declaration congress rejected this practice because they viewed it as the equivalent of the impermissible reserve_method congress described how the accrual_method applies to policyholder dividends like those of the taxpayer as follows the fresh_start was granted with respect to the accounting change for policyholder dividends on the assumption that the insurance tam-104692-09 companies would continue to follow their general business practice in declaring policy dividends at the end of the calendar_year to be payable on policy anniversaries during the following calendar_year only in the event the policy remained outstanding on such anniversary it was understood that given the general business practices the present law- change in policyholder dividends accounting had the effect of delaying the deduction for policyholder dividends to the taxable_year in which they were paid s rep no 99th cong 2d sess reprinted in c b vol emphasis added see also general explanation of the revenue provisions of the tax_reform_act_of_1984 blue_book prepared by the staff of the joint_committee on taxation clearly congress did not intend to permit taxpayers to accelerate the deduction of policy dividends to years prior to the year the dividend is payable under the terms of the policy issue accrual of the lesser_of next year’s termination dividend or annual dividend the taxpayer argues that at the end of the year it has a fixed obligation to pay either an annual dividend in the next year or a fixed obligation to pay a termination dividend in the next year in either case a minimum amount of dividend will be paid the taxpayer is aggregating two different liabilities to argue that it has a fixed amount at year end to be paid in the following year essentially the taxpayer wants to treat termination dividends as a subcomponent of annual dividends we do not agree that these separate potential obligations can be integrated into a single fixed obligation annual dividends are calculated based on a variety of factors including the business operations of the taxpayer experience-rated refunds excess_interest and premium adjustments annual dividends provided for in the contracts are to be paid if the contract is in force and fully paid up on the anniversary date a customer has election options in applying the annual dividend the annual dividend occurs regularly over the course of a policyholder’s contract in contrast a termination dividend is a one-time payment made only in the year that a policyholder terminates the contract unlike annual dividends that are paid under the terms of the contract termination dividends are not provided for in the contract with a policyholder termination dividends are a matter of informal company practice under the taxpayer’s published procedures but not in the policy contract a policyholder is eligible for a termination dividend only after holding the policy for ---- years and only if certain age requirements are met furthermore the termination dividend scale does not change annually -------------------------------------------- indicating the one-time component of termination dividends after the policyholder has held the tam-104692-09 policy for over ------ years the termination dividend ceases to increase from year to year and becomes a flat amount the obligation to pay annual dividends in the following year is based on whether the policy is in force on the anniversary date and whether the premiums are paid up until that date at the stroke of midnight at year end it is not yet known or knowable whether an annual dividend will be paid to a policyholder as it is not known or knowable whether the policyholder will maintain the policy as required until the anniversary date likewise it is not known or knowable whether any one policyholder will terminate prior to the anniversary date thus triggering the taxpayer’s obligation to pay a termination dividend at midnight at year end it is not known or knowable if a termination dividend will be required consequently the last event fixing the obligation to pay either an annual dividend or a termination dividend does not occur until after year end the last event is either the continuation of the policy until the anniversary date when payment is then required under the terms of the policy contract or the cancelling of the policy such that a termination dividend might be paid under the business practice of the taxpayer see brown v helvering u s pincite but no liability accrues during the taxable_year on account of cancellations which it is expected may occur in future years since the events necessary to create the liability do not occur during the taxable_year a single liability can have a minimum amount owed at year end even where a different and greater amount is owed in the following year hughes properties u s pincite such minimum amount if it satisfies the all-events test permits the liability to be fixed and the amount therefore deductible for example under a plan whereby the employer using the accrual_method of accounting is obligated to pay to its employees at least two percent but not more than three percent of the company's profits for a taxable_year as bonuses but under which the exact percentage cannot be determined until after the close of such year such bonuses are accruable and allowable as a deduction only to the extent of the fixed two percent of the company's profit for such year the portion of the bonuses paid in the following taxable_year in excess of the fixed two percent is deductible in that year revrul_61_127 1961_2_cb_36 cf 78_f3d_909 5th cir taxpayer argued it had two separate obligations regarding stock while the court found a single obligation because of the single obligation the taxpayer could not take a second deduction in a later year even assuming the liability here is fixed the taxpayer does not meet the economic_performance prong of the all_events_test the liability here is a payment_liability within the meaning of sec_1_461-4 economic_performance generally is met for a payment_liability when payment is made to the person to whom the liability is owed unless the taxpayer meets the recurring_item_exception because the taxpayer seeks tam-104692-09 to accrue the liability in the year preceding payment taxpayer’s ability to meet the economic_performance requirement hinges on whether the recurring_item_exception applies the recurring_item_exception generally applies to the specifically enumerated payment liabilities listed in sec_1_461-4 the exception does not apply to the non- enumerated other liabilities described in sec_1_461-4 see sec_1_461-5 in our view the dividend obligation here cannot properly be characterized as one of the specifically enumerated payment liabilities we conclude that it is an other liability described in sec_1_461-4 the taxpayer argues that the liability here is a rebate refund or similar payment specifically enumerated in sec_1_461-4 we do not agree nothing in the insurance policies characterizes either annual dividends or termination dividends as rebates refunds or anything similar an annual dividend is a participation in the earned surplus of the taxpayer termination dividends are not provided for by the policies and nothing the taxpayer has provided indicates that these dividends are rebates or refunds issue change in method_of_accounting based on our conclusions with respect to issue sec_1 and issue is moot caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
